Electronically Filed
                                                    Supreme Court
                                                    SCWC-XX-XXXXXXX
                                                    31-JAN-2019
                                                    11:43 AM




                         SCWC-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                        STATE OF HAWAI#I,
                 Respondent/Plaintiff-Appellee,

                               v.

                         JAMES THOMPSON,
                 Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
            (CAAP-XX-XXXXXXX; CRIMINAL NO. 97-0-2401)

       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
        (By: Nakayama, Acting C.J., McKenna, Pollack, and
             Wilson, JJ., and Circuit Judge Browning,
              in place of Recktenwald, C.J., recused)

          Petitioner/Defendant-Appellant James Thompson’s
Application for Writ of Certiorari filed on December 23, 2018 is
hereby accepted and will be scheduled for oral argument. The
parties will be notified by the appellate clerk regarding
scheduling.
          DATED: Honolulu, Hawai#i, January 31, 2019.
                              /s/ Paula A. Nakayama
                              /s/ Sabrina S. McKenna
                              /s/ Richard W. Pollack
                              /s/ Michael D. Wilson
                              /s/ R. Mark Browning